Citation Nr: 1021695	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  08-17 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a left shoulder condition.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel




INTRODUCTION

The appellant had active service from October 1978 to January 
1982.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.
 
The appellant was scheduled for a videoconference hearing 
before a Veterans Law Judge in January 2010, but the 
appellant did not report for the hearing.  Therefore, that 
hearing request is deemed to be withdrawn.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist appellants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2009).  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the appellant of any 
information, and any medical or lay evidence not previously 
provided to VA which is necessary to substantiate the claim 
and whether VA or the appellant is expected to obtain any 
such evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 
3.159, and 3.326(a), see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Charles v. Principi, 16 Vet. App. 370 
(2002).

After reviewing the record, the Board finds that VA has not 
completed its duty to assist under the VCAA.  Specifically, 
there appear to be outstanding Social Security Records.  A 
November 2006 VA examination report reflects that the 
appellant had applied for benefits from the Social Security 
Administration (SSA) due to his left shoulder condition.  As 
such, VA has been put on notice of the possible existence of 
relevant SSA records.  The claims folder does not reflect 
that the RO has requested the records from Social Security 
Administration.  Because the SSA records may be pertinent to 
the adjudication of the appellant's claim concerning his left 
shoulder condition, the Board finds that reasonable efforts 
should be made to obtain them.  See Murincsak v. Derwinski, 2 
Vet. App. 363, 370-73 (1992) (noting that VA has a duty to 
obtain SSA records when they may be relevant).

Additionally, the Board finds that clarification of an 
opinion in the November 2006 VA examination report is 
necessary.  The appellant injured his left shoulder in June 
2005.  He had surgery on his left shoulder in June 2005 and 
July 2005 in a VA hospital.  During the July 2005 surgical 
procedure, a broken drill bit became imbedded within his 
humerus, and the surgeon decided not to remove it.  The 
November 2006 VA examiner opined in type-written text that 
"[t]he broken drill bit was the result of an event that 
could not reasonably have been foreseen or anticipated by a 
competent and prudent healthcare provider."  The December 
2006 rating decision and March 2008 statement of the case 
both cite this statement in full.  However, the handwritten 
word "not" has been added to the VA examination report 
after the phrase "the broken drill bit was," indicating the 
broken drill bit was not the result of an event that could 
not reasonably have been foreseen or anticipated by a 
competent and prudent healthcare provider.  It is not clear 
when the word "not" was added to the report, and the author 
of the handwritten insertion is not identified.  However, as 
the handwritten word was not included in the March 2008 
statement of the case, it may have been added after that 
date.  One consideration of a claim for entitlement to 
benefits based on 38 U.S.C.A. § 1151 is whether the proximate 
cause of the appellant's additional disability was an event 
not reasonably foreseeable.  38 C.F.R. § 3.361.  The event 
need not be completely unforeseeable or unimaginable, but 
must be one that a reasonable health care provider would not 
have considered to be an ordinary risk of the treatment 
provided.  Id.  Therefore, an addendum to the opinion is 
necessary to clarify whether the broken drill bit was the 
result of an event that could reasonably have been foreseen 
by the health care provider. 

Additionally, copies of the appellant's consent forms for the 
June and July 2005 surgeries, as required by 38 C.F.R. 
§ 17.32, are not of record, and there is no evidence the RO 
has requested copies of the forms.  The consent forms may 
assist the Board in making its decision.  Therefore, the RO 
should request the consent forms.  

In regard to the appellant's claim for entitlement to TDIU, 
the Board finds that it is "inextricably intertwined" with 
the pending 38 U.S.C.A. § 1151 claim and the development 
requested in this remand.  See Harris v. Derwinski, 1 Vet. 
App. 181 (1991) (prohibiting the adjudication of claims that 
are inextricably intertwined based upon the recognition that 
claims related to each other should not be subject to 
piecemeal decision-making or appellate litigation).  
Therefore, a decision on the issue of entitlement to TDIU is 
deferred pending the development requested below.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the appellant's consent forms 
for the June 2005 and July 2005 surgeries 
at Edward Hines, Jr. VA Hospital.  If no 
such records are available, the claims 
folder must indicate this fact. 

2.  Contact the Social Security 
Administration and obtain a copy of that 
agency's decision concerning the 
appellant's claim for disability benefits, 
including any medical records used to make 
the decision.  If the search for these 
records yields negative results, this fact 
should be clearly noted in the claims 
folder.  Also, provide the appellant with 
notice of any inability to obtain these 
records.

3.  The RO should arrange for the November 
2006 VA examiner (if available), or other 
appropriately qualified physician, to 
review the appellant's claims folder and 
clarify whether the broken drill bit was 
the result of an event that could not 
reasonably have been foreseen or 
anticipated by a competent and prudent 
healthcare provider.  

4.  Thereafter, readjudicate the issues on 
appeal of entitlement to benefits for a 
left shoulder condition under 38 U.S.C.A. 
§ 1151, and entitlement to TDIU.  If any 
benefit sought is not granted, issue a 
supplemental statement of the case and 
afford the appellant an appropriate 
opportunity to respond.  The case should 
then be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



